DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 defines that each of the plurality of cut-outs defines a channel, but then refers to “the channel”. It is unclear which of these channels is “the channel”. It appears this should refer to “each of the plurality of channels” or similar; for the purposes of examination it will be treated as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0058380).
Regarding claims 1 and 14, Lee discloses a medical device, comprising: 
a sensor to observe a characteristic of an anatomy (paragraph [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), and the first adhesive member includes a central hub portion that defines the bore for the first adhesive member, a plurality of sections spaced apart about a perimeter of the first adhesive member forming the perimeter of the first adhesive member, the plurality of sections symmetric to a central axis of the bore of the first adhesive member (paragraphs [0251]-[0258], particular emphasis on paragraph [0258]), the first adhesive member including a plurality of cut-outs to direct moisture to an ambient environment surrounding the medical device (figure 44A), the plurality of cut-outs defining a 
Regarding claim 2, Lee further discloses that the plurality of cut-outs includes a plurality of channel cut-outs that cooperate to define the plurality of intermediate channels proximate a perimeter of the sensor base (paragraph [0255]).  
Regarding claim 4, Lee further discloses that each of the plurality of channel cut-outs is defined between adjacent ones of the plurality of sections (figure 33).  
Regarding claim 8, Lee further discloses that the sensor is a glucose sensor (paragraph [0112]).  
Regarding claim 9, Lee discloses a medical device comprising: a sensor to observe a characteristic of an anatomy (paragraphs [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), and the first adhesive member includes a plurality of spokes that extend radially from a central hub section to be spaced apart about a perimeter of the central hub 
Regarding claim 15, Lee further discloses that the sensor base has a perimeter, and the perimeter of the first adhesive member is contained within the perimeter of the sensor base (paragraph [0188], figure 7).  
Regarding claim 17, Lee further discloses that the second adhesive layer includes a backing layer and a skin adhesive layer, and the second plurality of cut-outs are defined through the skin adhesive layer (paragraph [0255]).  
Regarding claim 18, Lee further discloses that the second plurality of cut-outs includes a plurality of hub cut-outs and a plurality of spoke cut-outs (paragraph 0253], [0255]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8, 9, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0236028 to McCanless, 2020/0163844 to Pang, 2021/0244357 to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791